Citation Nr: 0100327	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-04 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for bilateral defective 
hearing on an extraschedular basis.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This appeal arises from the October 1997 rating decision from 
the Winston-Salem, North Carolina Regional Office (RO) that 
granted service connection for bilateral hearing loss with an 
evaluation of 0 percent.  A Notice of Disagreement was filed 
in February 1998 and a Statement of the Case was issued in 
March 1998.  A substantive appeal was filed in March 1998 
with no hearing requested.

By decision of the Board of Veterans' Appeals (Board) in June 
1999, the Board denied entitlement to a compensable rating 
for bilateral defective hearing on a schedular basis.  The 
issue of entitlement to a compensable rating for bilateral 
defective hearing on an extraschedular basis was remanded to 
the RO for further development.  The requested development 
was completed and the remanded issue has been returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service connected bilateral hearing loss 
does not markedly interfere with the veteran's employment or 
result in frequent periods of hospitalization.



CONCLUSION OF LAW

The criteria for referral of the veteran's claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of a compensable rating 
for bilateral defective hearing on an extraschedular basis 
have not been met, and a compensable rating for bilateral 
defective hearing on an extraschedular basis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was seen in service with complaints of increasing 
difficulty with hearing.  The impression included high 
frequency hearing loss, secondary to noise.  On the service 
separation examination in June 1968, the veteran was 
diagnosed with bilateral high frequency hearing loss.

In early 1997, the veteran filed a claim for service 
connection for hearing loss.  

Treatment records from the Graystone, Ear, Nose and Throat 
Center from February 1991 indicate that the veteran was 
initially seen with complaints of having hearing difficulty 
with poor discrimination.  He was seen the next day for a 
hearing evaluation.  He reported a known high frequency 
hearing loss since the late 1960's.  He stated that over time 
his hearing had gotten worse and he had noticed difficulty 
communicating with people.  The results of his hearing test 
showed borderline normal hearing in the right ear from 250 to 
2,000 Hertz, sloping precipitously to a severe to profound 
high frequency nerve loss.  The left ear showed a mild low to 
mid frequency loss from 250 to 2,000 Hertz, sloping 
precipitously to a severe to profound nerve loss.  His speech 
discrimination abilities were considered fair to good at 65 
dB. HL bilaterally.  Binaural hearing aids were recommended. 

In a statement received in March 1997, the veteran indicated 
that his hearing was worse as he was getting older.  His 
hearing was improved with a hearing aid but he had to 
continually adjust it, which made noisy situations difficult.  
He had not worked in a noisy environment.  He worked at an 
upholstery business where the loudest noise was usually an 
air staple gun.  He found it very hard to communicate in his 
job as a supervisor or plant manager.  

On VA audiological evaluation in August 1997, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
85
95
LEFT
40
70
85
100

The average of the right ear was 70 and the average of the 
left ear was 74.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and of 88 
percent in the left ear.  

In a statement in March 1998, the veteran reported that his 
hearing had caused him to leave his job as a plant manager.  
He could have done his job, but not to the standards to which 
he had been accustomed.  He could hear sounds but could not 
understand words, which lead to many mistakes and 
misunderstandings.  He was unable to go to restaurants with 
salesmen.  His telephone messages would become misunderstood.  
He currently worked for himself, and his income was half what 
it had been.

In a February 2000 statement, the veteran's former employer 
indicated that the veteran was employed with the company from 
June 1990 to October 1991.  He was a supervisor in the 
upholstery department.  This job required the veteran to 
communicate with suppliers, customers, and all employees.  
The veteran experienced frequent problems hearing, not only 
in the plant but on the telephone and in his office.  The 
management at the company recognized the inconvenience and 
frustration that the veteran's hearing impairment caused him.  
The veteran was a conscientious supervisor who took pride in 
his work and showed concern for all his employees.  It was 
difficult for management to see the veteran struggle with his 
hearing. 

II.  Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, __ 
(2000) (to be codified at 38 U.S.C. § 5103A). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.10 provides 
that the basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Whatever system is 
affected, evaluations are based upon lack of usefulness of 
these parts or systems, especially in self-support.  

Service connection is in effect for bilateral hearing loss, 
assigned a noncompensable evaluation under the provisions of 
the Diagnostic Codes regarding hearing loss and §§ 4.85 
through 4.87 of VA's Schedule for Rating Disabilities, 38 
C.F.R. part 4. 

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the revised rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85 and Diagnostic Codes 
6100 to 6110.

The regulations pertaining to extraschedular ratings provide 
as follows:

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is: A finding 
that the case presents such an 
exceptional or unusual 

disability picture with such related 
factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical 
the application of the regular schedular 
standards.

38 C.F.R. § 3.321(b)(1) (2000).


The veteran has reported that he left his employment as a 
supervisor in an upholstery plant and currently is self 
employed.  In an April 2000 Supplemental Statement of the 
Case, the RO addressed the issue of entitlement to a 
compensable extraschedular evaluation for service connected 
hearing loss.  The RO determined that the veteran's history 
and symptoms failed to meet the "exceptional or unusual 
disability picture" threshold.  The RO further noted that 
the statement from the veteran's employer in February 2000 
did not show that he quit his job or was fired from his job 
due to defective hearing, did not show that he was passed 
over for promotion due to defective hearing, and did not show 
that he lost time from work due to his defective hearing.  
The Board concurs with the RO that this case does not present 
evidence of an exceptional or unusual disability picture.  
The veteran's hearing loss is not shown to have had such an 
unusual impact on his employment as to render impractical the 
application of regular schedular standards.  In this regard, 
there is some evidence that the veteran's hearing loss was an 
a significant problem at his former place of employment, but 
this does not show a marked inability to perform his job. 
Finally, there is no evidence of the need for frequent 
periods of hospitalization due to this disability.

The evidence of record does not present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of a compensable rating for bilateral 
defective hearing on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).



ORDER

Entitlement to an compensable rating for bilateral hearing on 
an extraschedular basis is denied.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

